Wood, J., (after stating the facts). The act of May 28, 1907, PP- 1170-71, classifies the demands against the estates of deceased persons. After specifying claims for the first, second and third classes, it provides: “Fourth. All demands without regard to quality, which shall be exhibited to the executor or administrator properly authenticated, within six months after the first granting of letters on the estate. “Fifth. All such demands as may be exhibited as aforesaid after six months and within one year after the first letters granted on the estate, and all demands not exhibited to the executor or administrator, as required by this act, before the end of one year from the granting of letters shall be forever barred.” The act repeals all laws and parts of laws in conflict with it. The statute changes the former law (Kirby’s Eigest, § 110) with reference to the time when claims shall be presented, but proper authentication is still required as formerly. “The statute requires that all claims against estates of deceased persons, capable of being asserted either in a court of' law of equity, shall be authenticated by affidavits of the claimants to the effect that the claims are just and have not been paid in whole or in part as the case may be.” McIlroy Banking Co. v. Dickson, 66 Ark. 327, and cases cited; Nichols v. Shearon, 49 Ark. 75. Knowledge on the part of the executor that the claim was in existence can not do away with the necessity for its authentication. Borum v. Beel, 132 Ala. 85. Sec. 115, Kirby’s Digest, says: “Before any executor or administrator shall pay or allow any sudh debt, the same shall be sworn to as aforesaid.” The statute in force at the time the debt was contracted does not control here, for that had been repealed by the present law before the death of the testator. The law in force at that time was the governing statute. The direction in the will for the executor to pay all just debts does not mean that he shall pay them without probate. There is nothing in the will to indicate that the testator intended that his estate should be administered in any other than the regular way under the statute, which requires “all demands against the estates of decased persons,” “all such demands as may be exhibited,” etc. The statute provides the very means for ascertaining whether the claims against the estate are just debts. The statute requires the executor after letters testamentary have been issued to give notice of that fact by posting at the courthouse door, or, if the court orders it, through the newspapers, etc., and “requiring all persons having claims against the estate to exhibit same,” etc. Kirby’s Dig. § 70. The evidence shows that the notice was given. The appellants, having failed to comply with the requirements of the statute, are barred from having their claim allowed, and the judgment of the circuit court to that effect is affirmed.